IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                              Assigned on Briefs June 19, 2003

                JERRY LEE HARBIN v. CHRIS MARIE HARBIN

                      Appeal from the Circuit Court for Hamilton County
                           No. 01D303     W. Neil Thomas, Judge

                                      FILED JULY 16, 2003

                                 No. E2002-01456-COA-R3-CV


Chris Marie Harbin appeals a judgment entered by the Circuit Court for Hamilton County which
decreed that the parties were divorced, awarded custody of their three minor children to their father,
Jerry Lee Harbin, affirmed a visitation plan proposed by Mr. Harbin, which she signed, and ordered
Mr. Harbin to pay token alimony ($1.00 per month) to her. She appeals the judgment of the Court.
We affirm.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                     Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR., JJ., joined.

Chris Marie Harbin, Appellant, Pro Se

Barbara S. Arthur, Rossville, Georgia, for the Appellee, Jerry Lee Harbin



                                  MEMORANDUM OPINION

         Initially, Ms. Harbin was represented by counsel, but he withdrew prior to the date of the
trial. No answer having been filed by Ms. Harbin, a default judgment was taken. She did not attend
the trial, although it was reset at her instance from an earlier date.

        On appeal, Ms. Harbin eventually filed what she apparently perceives to be an appropriate
brief, which was prompted by an order of this Court directing that if her brief was not filed within
a certain period of time the appeal would be dismissed.
        The brief she filed, however, is woefully inadequate. First, it lists no issues on appeal as
required by Tenn. R. App. P. 27, nor does it state what relief she is asking from this Court, except
that she be granted custody of the minor children. Furthermore, the brief contains no statement of
facts nor cites any law in support of her position.

       To reiterate, the brief filed by Ms. Harbin is so infirm that review by this Court is impossible.

        Even, however, had she listed issues regarding custody or otherwise it would appear they
would most likely be dependent upon the facts adduced at trial. There is no transcript nor statement
of the evidence filed, and under such circumstances we conclusively presume the judgment of the
Trial Court is supported by the evidence introduced. In re Anne Marie O'Donohue Rockwell, 673
S.W.2d 512 (Tenn. Ct. App. 1983).

       Finally, we realize that Ms. Harbin is appearing in this Court pro se, which, according to
some cases, entitles her to a degree of deference relative to certain inadequacies, but certainly not
the major ones found in her brief.

      This Court addressed the question recently in Paehler v. Union Planters Nat. Bank, 971
S.W.2d 393 (Tenn. Ct. App. 1997), at page 396:

         Parties who choose to represent themselves are entitled to fair and equal
         treatment. Irvin v. City of Clarksville, 767 S.W.2d 649, 652 (Tenn.App.1988).
         However, they are not excused from complying with applicable substantive and
         procedural law, and they must follow the same substantive and procedural law as
         the represented party. Id. (citations omitted).

       For the foregoing reasons the judgment of the Trial Court is affirmed and the cause remanded
for such further proceedings, if any, as may be necessary and collection of costs below. Costs of
appeal are adjudged against Chris Marie Harbin.



                                               _________________________________________
                                               HOUSTON M. GODDARD, PRESIDING JUDGE




                                                 -2-